Citation Nr: 1120816	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  08-00 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to a compensable rating for bilateral hearing loss prior to October 16, 2010.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss from October 16, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack



INTRODUCTION

The Veteran served on active duty from February 1942 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of a Department of Veteran Affairs (VA) Montgomery, Alabama, Regional Office (RO) that continued a noncompensable rating for bilateral hearing loss.

In August 2010, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.

While the case was in remand status, by rating decision in March 2011, the AMC granted a 10 percent rating for bilateral hearing loss, effective October 16, 2010.  However, inasmuch as a higher rating is available for bilateral hearing loss, both prior to and since October 16, 2010, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing the matters set forth on the title page.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

After completing the requested development, the AMC returned the matters on appeal to the Board for further appellate consideration.

In May 2011, the Veteran's representative submitted additional evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Prior to October 16, 2010, the Veteran's bilateral hearing loss was manifested by an average pure tone decibel loss of 54 decibels in the right ear with speech recognition of 96 percent (Level I hearing loss); and an average pure tone decibel loss of 60 decibels in the left ear with speech recognition of 88 percent (Level III hearing loss). 

2. Since October 16, 2010, the Veteran's bilateral hearing loss has been manifested by an average pure tone decibel loss of 60 decibels in the right ear with speech recognition of 76 percent (Level IV hearing loss); and an average pure tone decibel loss of 65 decibels in the left ear with speech recognition of 80 percent, and pure tone thresholds at each of the frequencies of 1000, 2000, 3000, and 4000 Hertz of 55 decibels or more (Level V hearing loss).


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss prior to October 16, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.159, 4.85, 4.86, DC 6100 (2010).

2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss from October 16, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.159, 4.85, 4.86, DC 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings, as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a July 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for compensation for hearing loss, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The October 2006 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the July 2006 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, and VA treatment records, and the reports of August 2006, March 2007, and October 2010 VA examinations.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities. See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2007).  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Both in the VA audiological evaluation reports of record, and in written statements from the Veteran, the functional effects of the Veteran's hearing loss have been reported.  In this case, the veteran has not reported to VA that there was any prejudice caused by a deficiency in the examination.  The veteran, as a lay person, is nevertheless competent to submit evidence of how the hearing loss affects his everyday life. See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).

Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.

The Board finds that no additional RO action to further develop the record in connection with the claim on appeal is warranted.  The Board acknowledges the arguments of the Veteran's representative, put forth in a May 2011 written brief presentation, that the report of the October 2010 VA examination, which contains audiometric findings, does not indicate when the audiometer used by the VA examiner was last calibrated.  The Veteran's representative also submitted an article prepared by the Occupational Safety and Health Administration, indicating that audiometers are required to be tested annually for calibration purposes.  The Veteran's representative argues that, since the October 2010 VA examiner did not include the date of the last calibration of the audiometer used to test the Veteran's hearing, it is not possible to determine whether the Veteran's hearing loss was tested by a valid audiometer, and, as a result, the claim should be again remanded for another VA audiological examination.  

The Board has considered such arguments, but finds that remand for another VA audiological examination is not warranted.  In this regard, the Veteran's representative points to no law or precedent suggesting that the Board must first establish the date of the last calibration of an audiometer used to test the Veteran's level of hearing loss before assigning an examination report containing the results of such audiogram probative value.  See Rizzo v. Shinseki, 580 F.3d 1288, 1291-1292 (2009).   Moreover, it is presumed that government officials have properly discharged their official duties, and clear evidence to the contrary is required to rebut this "presumption of regularity."  Id., at 1292; Ashley v. Derwinski, 2 Vet. App. 307 (1992).  The Veteran's representative has identified no clear evidence that the audiometer used by the October 2010 examining VA audiologist was improperly calibrated or otherwise defective in any way.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran filed a claim for an increased rating for his service-connected bilateral hearing loss in January 2006.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. 509-510.   In this regard, the Board again notes that the AMC has already staged the Veteran's rating in this appeal, as it has assigned a noncompensable rating for bilateral hearing loss prior to October 16, 2010, and a 10 percent rating from October 16, 2010.  The following analysis is therefore undertaken with consideration of the possibility that additional different ratings may be warranted for different time periods. 

The report of an August 2006 VA audio examination reflects that, on audiological testing, pure tone thresholds, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
35
50
55
70
LEFT
50
55
65
70

Pure tone threshold averages were 53 decibels (dB) in the right ear and 60 dB in the left ear.  Speech discrimination scores were 96 percent in the right ear, and 88 percent in the left ear.  The VA examiner noted that test results indicated bilateral mild to severe sensorineural hearing loss.  At the time of the examination, the Veteran reported that he had difficulty understanding speech, especially on the telephone.  

In his December 2006 notice of disagreement with the October 2006 rating decision denying an increased rating for hearing loss, the Veteran stated that he did not believe the August 2006 VA examination results reflected his severe lack of ability to hear and distinguish sound, especially speech.  The Veteran stated that he had to ask people to repeat and speak slowly and louder, and had to look at them to understand what they were saying.  He stated that phone conversations were especially troublesome.  The Veteran further stated that his hearing loss made it difficult to interact with others and was embarrassing.

The report of a March 2007 VA audio examination reflects that, on audiological testing, pure tone thresholds, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
40
50
55
70
LEFT
50
55
65
70

Pure tone threshold averages were 54 dB in the right ear and 60 dB in the left ear.  Speech discrimination scores were 96 percent in the right ear, and 88 percent in the left ear.  The VA examiner noted that test results indicated bilateral mild to moderately severe sensorineural hearing loss, and opined that gainful employment may be possible with state of the art amplification, assistive technology, vocational rehabilitation or medical intervention.  It was also noted that there had been no change in the Veteran's audiometric history since the August 2006 VA examination.

The report of an October 16, 2010, VA audio examination reflects that, on audiological testing, pure tone thresholds, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
50
55
60
75
LEFT
60
60
65
75

Pure tone threshold averages were 60 dB in the right ear and 65 dB in the left ear.  Speech discrimination scores were 76 percent in the right ear, and 80 percent in the left ear.  The diagnosis was moderately-severe sensorineural hearing loss, bilaterally.  The VA examiner remarked that there had not been a significant change in hearing since the Veteran's last examination, and that it was that the examiner's opinion that hearing loss would not render the Veteran unemployable.  It was noted at the time of the examination that the Veteran reported that his hearing had worsened bilaterally.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claims for higher ratings, both prior to and beginning October 16, 2010, must be denied.

For the period prior to October 16, 2010, applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations, the August 2006 and March 2007 audiometric tests each revealed Level I hearing in the right ear and Level III hearing in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, DC 6100.  Also, because these results do not reveal an exceptional pattern of hearing loss in either ear, Table VIa is not for application.  See 38 C.F.R. § 4.86.  There are no other audiological evaluation results of record pertinent to the period of the Veteran's appeal indicating a higher level of hearing loss, prior to October 16, 2010, and neither the Veteran nor his representative have indicated that any such evaluation results exist. 

The Board recognizes the Veteran's and his representative's assertions prior to October 16, 2010, that his hearing loss was worse than reflected on his VA audiological examinations, and warranted a higher rating.  These include those assertions made by the Veteran in his December 2006 notice of disagreement, and the Veteran's representative's assertion, made in a July 2010 written presentation, that it was "certainly plausible the veteran's condition has worsened since the previous [examination] over three years ago."  However, despite the Veteran's and his representative's assertions, the audiological evaluation evidence prior to October 16, 2010, consistently indicated hearing loss warranting a noncompensable rating.  October 16, 2010, was the first date that it was factually ascertainable that the Veteran's hearing loss had increased to a compensable level.  

Thus, for the period prior to October 16, 2010, the Board finds that the Veteran's bilateral hearing loss did not warrant a compensable rating.

Beginning on October 16, 2010, applying the method for evaluating hearing loss to the results of the VA audiological evaluation on that date, audiometric testing revealed Level IV hearing in the right ear and Level IV hearing in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a 10 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board also notes that the results of the October 16, 2010, VA audiological evaluation reveal an exceptional pattern of hearing loss in the left ear, as the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) was 55 decibels or more.  Application of these findings to Table VIa reveals Level V hearing in the left ear, pursuant to 38 C.F.R. § 4.86(a).  Nonetheless, applying Level IV hearing for the right ear and Level V hearing for the left ear to Table VII corresponds to a 10 percent rating.  38 C.F.R. § 4.85, DC 6100.  From October 16, 2010, there are no other audiological evaluation results of record indicating a higher level of hearing loss, and neither the Veteran nor his representative have indicated that any such evaluation results exist.

The Board in no way discounts the difficulties that the Veteran experiences as a result of bilateral hearing loss.  However, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

For all the foregoing reasons, the Board finds that there is no basis for any further staged rating of the Veteran's bilateral hearing loss, pursuant to Hart, and that the claims for higher ratings for both periods in question must be denied.  

Finally, in Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extra-schedular rating.  

The Board finds that the Veteran's hearing loss disability has not been so unusual or exceptional as to render impractical the application of the regular schedular standards at any time during the pendency of the evaluation period.  38 C.F.R. § 3.321(b)(1).  The Board recognizes that, both in the VA audiological evaluation reports of record, and in written statements from the Veteran, the functional effects of the Veteran's hearing loss have been reported, such as having difficulty understanding speech, especially on the telephone, and the resulting difficulty interacting with others and embarrassment.  However, such functional impairment due to hearing loss is not exceptional for levels of hearing loss contemplated by noncompensable and 10 percent ratings under 38 C.F.R. § 4.85, DC 6100.  Moreover, the Veteran's bilateral hearing loss has not necessitated frequent periods of hospitalization, and there is no objective evidence that it resulted in marked interference with employment.  

In short, the facts of this case do not present such an extraordinary disability picture that the Board is required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun, 22 Vet. App. at 115.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, given the mechanical method of deriving schedular ratings for hearing loss, and because there is no showing that the criteria for invoking the procedures for assignment of a higher rating on an extra-schedular basis are met, that doctrine is not for application in this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990). 


ORDER

A compensable rating for bilateral hearing loss prior to October 16, 2010, is denied. 

A rating in excess of 10 percent for bilateral hearing loss from October 16, 2010, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


